[Cite as State ex rel. Martin v. Synenberg, 2011-Ohio-6482.]


                Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                        No. 97182



                             STATE OF OHIO, EX REL.
                              TRAMAINE E. MARTIN
                                                               RELATOR

                                                      vs.

                   HON. JUDGE JOAN C. SYNENBERG
                                                               RESPONDENT




                                          JUDGMENT:
                                          WRIT DENIED


                                          Writ of Procedendo
                                          Motion No. 447733
                                           Order No. 450049

RELEASE DATE:               December 13, 2011
                                         2


FOR RELATOR

Tramaine E. Martin
Inmate #584-538
Richland Correctional Institution
P.O. Box 8107
Mansfield, Ohio 44901


ATTORNEYS FOR RESPONDENT

William D. Mason
Cuyahoga County Prosecutor

By: James E. Moss
Assistant County Prosecutor
8th Floor Justice Center
1200 Ontario Street
Cleveland, Ohio 44113




COLLEEN CONWAY COONEY, J.:

      {¶ 1} On August 19, 2011, the relator, Tramaine Martin, commenced this

procedendo action against the respondent, Judge Joan Synenberg, to compel the judge to

rule on a motion to vacate postrelease control sanctions which he filed on January 25,

2011, in the underlying case, State v. Martin, Cuyahoga County Common Pleas Court

Case No. CR-468883. On September 14, 2011, the respondent moved for summary

judgment on the grounds of mootness.        Attached to the dispositive motion was a

certified copy of a September 13, 2011 journal entry which granted the subject motion in
                                            3

part and denied it in part.   The judge ruled that to the extent that the sentence did not

include the statutorily mandated terms of postrelease control, that part of the sentence is

void; the rest of Martin’s sentence remains valid.          Martin did not oppose the

respondent’s motion. This establishes that Martin has received his requested relief, a

resolution of the subject motion. Thus, this action is moot.

       {¶ 2} Accordingly, the court grants the respondent’s motion for summary

judgment and denies the application for a writ of procedendo. Costs assessed against the

respondent.   The clerk is directed to serve upon the parties notice of this judgment and

its date of entry upon the journal. Civ.R. 58(B).


___________________________________________________
COLLEEN CONWAY COONEY, PRESIDING JUDGE

SEAN C. GALLAGHER, J., and
KATHLEEN ANN KEOUGH, J., CONCUR